DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the receiver and weight sensor must be shown/labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Lines 1 - 2 “coupled an external” is grammatically incorrect.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8, 10, 13, 16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi et al. (US 2017/0028960).
Kobayashi discloses in figures 1 – 5 a vehicle comprising: a body having a passenger compartment; a seat assembly (12) disposed in the passenger compartment; a side airbag system (20) at least partially obscured from the passenger compartment by a component of the seat assembly, the side airbag system comprising: a sensor (paragraph 066, 0067) configured to detect an imminent impact with an object; a chamber (20); the chamber is coupled to the portion of the seat frame in an unfolded position; and an inflator  (104) coupled to the chamber and in communication with the sensor; one or more processors (38); and one or more memories (38) storing computer-executable instructions that, when executed, cause the one or more processors to perform acts comprising: receiving a signal from the sensor indicative of the imminent impact; and causing, based at least in part on the signal, the chamber to expand (paragraph 0080, 0081), wherein, when fully expanded, the chamber of the side airbag system is fully obscured from the passenger compartment by the seat assembly (claims 1, 10, 18). the chamber of the side airbag system is configured to be coupled to at least a portion of a seat cushion (30A) of the seat assembly or an external seat frame (34) (claim 4). a seat pan (34); a cushion (30); and a receiver (30A) configured to couple to at least one of the seat pan or the cushion, wherein responsive to the chamber filling with gas, the chamber deforms at least one of the seat pan, the cushion, or the receiver (claims 5, 13, 18). determining a time associated with an impact with the object, and wherein the chamber is expanded prior to or concurrently with the time associated with the impact with the object (paragraph 0067) (claims 8, 16). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. as applied to claims 1, 10 and 18 above, and further in view of Rivaya (US 2019/0322233).
Kobayashi discloses the claimed invention excluding explicitly discloses the type of sensors. However Rivaya discloses in figures 1 – 4 the sensor is a perception sensor (402, 403), and wherein the acts further comprise: receiving sensor data from the perception sensor; determining that a side impact with the object is within a threshold time period based at least in part on the sensor data; and sending a deployment signal to the inflator causing the inflator to deploy the chamber (paragraph 003, 0056) (claims 6, 8, 14, 19). the threshold time period is based at least in part on at least one of one or more vehicle speeds of the vehicle; one or more object speeds of the object; a weather condition; or a traffic density (claim 7). the acts further comprise determining a time associated with an impact with the object, and wherein the chamber is expanded prior to or concurrently with the time associated with the impact with the object (claims 8, 16). a position sensor (402, 403) communicatively coupled to the inflator, an output of the position sensor indicative of whether a passenger is seated in the seat assembly, wherein the inflator is configured to receive position sensor data from the position sensor and to determine whether to fill the chamber with gas (claims 9, 17). At the time of invention before the effective filing date PHOSITA would have found it obvious to combine the teachings of Rivaya into Kobayashi. The motivation would have been if the passenger is detected in an unsafe posture or the passenger is detected to be a non-adult, the control unit can deactivate the airbag deployment device.
Allowable Subject Matter
Claims 2 -3, 11, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Breed et al. (US 7,738,678), Jaramillo et al (US 7,860,625).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/               Primary Examiner, Art Unit 3614